 


114 HR 2208 IH: Hospice Commitment to Accurate and Relevant Encounters Act
U.S. House of Representatives
2015-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2208 
IN THE HOUSE OF REPRESENTATIVES 
 
May 1, 2015 
Mr. Reed (for himself and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title XVIII of the Social Security Act to strengthen and protect Medicare hospice programs. 
 
 
1.Short titleThis Act may be cited as the Hospice Commitment to Accurate and Relevant Encounters Act or the Hospice CARE. 2.Ensuring timely access to hospice care (a)In generalSection 1814(a)(7)(D)(i) of the Social Security Act (42 U.S.C. 1395f(a)(7)(D)(i)) is amended to read as follows: 
 
(i)a hospice physician, nurse practitioner, clinical nurse specialist, or physician assistant (as those terms are defined in section 1861(aa)(5)), or other health professional (as designated by the Secretary), has a face-to-face encounter with the individual to determine continued eligibility of the individual for hospice care prior to the first 60-day period and each subsequent recertification under subparagraph (A)(ii) (or, in the case where a hospice program newly admits an individual who would be entering their first 60-day period or a subsequent hospice benefit period or where exceptional circumstances, as defined by the Secretary, may prevent a face-to-face encounter prior to the beginning of the hospice benefit period, not later than 7 calendar days after the individual’s election under section 1812(d)(1) with respect to the hospice program) and attests that such visit took place (in accordance with procedures established by the Secretary); and.  (b)Effective dateThe amendment made by subsection (a) takes effect on January 1, 2016, and applies to hospice care furnished on or after such date. 
 
